DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This office action is in response to communication filed 12/29/2020.
Claims 1-4, 6-7, 9-15, 17-18 and 20-24 are pending and have been examined.

Election/Restrictions
Claims 1-4, 6-7, 9-15, 17-18 and 20-22 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 10/7/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Group III, Claims 23-24, is withdrawn.  Claims 23-24 , directed to a related dish rack is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Reasons for Allowance
Claims 1-4, 6-7, 9-15, 17-18 and 20-24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance is because although the closest prior art of record Favaro (GB 2349330 A) and Brambilla et al. (EP 1882439 A1) teach dispenser units disposed on or within dish rack peripheral walls having a space therein with hydraulic circuits running below and/or on a front wall of the dish rack, and Rosenbauer et al. (US 2002/0185166) further teaches a hydraulic circuit with rear intake in a dish rack side wall for spray nozzles, the prior art of record does not teach, suggest or motivate the combination of a peripheral wall bounding an area for containing items to be washed, the peripheral wall defining a front wall, a back wall, and a pair of spaced sidewalls, the peripheral wall including an inner surface, an outer surface, and a space defined between the inner surface and the outer surface; a hydraulic circuit including a passage disposed within the space of the peripheral wall, an intake disposed with the outer surface of the peripheral wall, and a dispenser at least partially carried by the peripheral wall, the dispenser provided at least partially within the space and fluidly coupled to the hydraulic circuit, in the context of claims 1, 12 and 23.  There being no suggestion or motivation to modify the hydraulic circuit of Favaro or Brambilla in the manner contemplated such that an intake disposed with the outer surface, as defined with respect to the space and hydraulic circuit, leads to a front dispenser as in Favaro or Brambilla.  The benefit of Applicant’s inventive feature is increasing the volume of work space (Applicant’s Specification filed 11/13/2017 at ¶ [0013]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner




/KEVIN G LEE/Examiner, Art Unit 1711